DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Note: Non-Final OC mailed on 7/1/2022 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190356397 A1 (DaSilva), in view of US 20150177277 A1 (Nickel) and in further view of US 20180048399 A1 (Thiruvarankan).
Regarding Claims 1, 8 and 15:
A wireless antenna testing device, the device comprising: a substrate having a first surface and an opposing second surface; an array of antenna elements at the first surface of the substrate, wherein a distance between an antenna element and an adjacent antenna element is at least half of a wavelength of a radio frequency (RF) test signal, and wherein a frequency of the RF test signal is between 1 GHz and 110 GHz; and an array of electrical switches, wherein an individual electrical switch is coupled to a respective individual antenna element (DaSilva: Figs. 1-3, 9-10 and 17-18, system for measuring antenna array in a testing chamber; Figs. 20-25, various test fixtures that measures antenna array in near field (reactive), near filed (Fresnel) and far field, e.g. illustrated in Figs. 10-14 and [0084]-[0090]; Fig. 20, testing fixture has a matching antenna probe pattern as DUT antenna array; Fig. 22, Array of antennas each with diode power detector for power measurement; Fig. 25, switching array to enable selective testing; [0004] embodiments are configured for radio frequency (RF) and millimeter wave (mmW) that includes spectrum of 1-110GHz, which is also similar illustrated in Nickel of Figs. 3-9 in cellular field).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify DaSilva with a testing configuration for cellular antennas as further taught by Nickel. The advantage of doing so is to provide a mechanism of testing electronic device having multiple antennas in a product environment (Nickel: Background).
DaSilva does not illustrate explicitly on a distance between an antenna element and an adjacent antenna element is at least half of a wavelength of a radio frequency (RF) test signal. However, Thiruvarankan teaches (Thiruvarankan: [0032]-[0034]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify DaSilva with a distance between an antenna element and an adjacent antenna element is at least half of a wavelength of a radio frequency (RF) test signal as further taught by Thiruvarankan. The advantage of doing so is to provide a systems for testing wireless devices and particularly for antenna arrays for testing wireless devices in a controlled electromagnetic environments (Thiruvarankan: Background).
Regarding Claims 2, 9-10 and 16-18, DaSilva as modified teaches all elements of Claims 1, 8 and 15. DaSilva as modified further teaches:
The wireless antenna testing device of claim 1, wherein the frequency of the RF test signal is 6 GHz, 20 GHz, 28 GHz, 60 GHz, or 90 GHz (DeSilva: [0004], for RF and mmW range; Nickel: in cellular bands, where the system configuration applies; Thiruvarankan: [0032], 2.4-6Ghz range).
Regarding Claim 3, DaSilva as modified teaches all elements of Claim 1. DaSilva as modified further teaches:
The wireless antenna testing device of claim 1, wherein the antenna elements are receiving antennas (DaSilva: Fig. 25).
Regarding Claim 4, DaSilva as modified teaches all elements of Claims 1/3. DaSilva as modified further teaches:
The wireless antenna testing device of claim 3, wherein the receiving antennas are to receive the RF test signal transmitted from a distance within a near-field region (DaSilva: [0084]-[0090]).
Regarding Claim 5, DaSilva as modified teaches all elements of Claim 1. DaSilva as modified further teaches:
The wireless antenna testing device of claim 1, wherein the individual electrical switches are to enable one or more respective individual antenna elements at a time (DaSilva: Fig. 25).
Regarding Claim 6, DaSilva as modified teaches all elements of Claim 1. DaSilva as modified further teaches:
The wireless antenna testing device of claim 1, wherein the array of electrical switches is at the first surface of the substrate (DaSilva: Fig. 25).
Regarding Claim 7, DaSilva as modified teaches all elements of Claim 1. DaSilva as modified further teaches:
The wireless antenna testing device of claim 1, wherein the array of electrical switches is at the second surface of the substrate (DaSilva: Fig. 25, where placing switch on the front, back or in the middle of multi-layer substrates are known techniques in the field, and placement is subject to design choice and application conditions and environments).
Regarding Claim 11, DaSilva as modified teaches all elements of Claim 8. DaSilva as modified further teaches:
The system of claim 8, wherein the distance between the array of first antenna elements and the array of second antenna elements is less than or equal to 250 millimeters (DaSilva: Figs. 11-14 and [0084]-[0090], depending on testing types, near field or far field, and frequency range).
Regarding Claims 12 and 20, DaSilva as modified teaches all elements of Claims 8 and 15. DaSilva as modified further teaches:
The system of claim 8, wherein the near-field region is between a minimum distance defined by (0.62*(D3/lambda)/2) and a maximum distance defined by 2*D2/lambda, wherein D is a diameter of the array of first antenna elements and lambda is the wavelength of the RF test signal (DaSilva: Figs. 11-14).
Regarding Claims 13 and 19, DaSilva as modified teaches all elements of Claims 8 and 15. DaSilva as modified further teaches:
The system of claim 8, further comprising: circuitry, coupled to the testing apparatus, to determine phase, frequency, power, or polarization of the test signal (DaSilva: Fig. 22).
Regarding Claim 14, DaSilva as modified teaches all elements of Claim 8. DaSilva as modified further teaches:
The system of claim 8, wherein the array of first antenna elements and the array of second antenna elements include multiband antennas (Nickel: [0032], each antenna may cover multiple bands).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649